The fact that the referee, after the hearing was closed, in the absence of the parties, examined the house and made measurements, was not, as a matter of law, cause for setting aside the report; and the court at the trial term has found, as a matter of fact, that the fairness of the trial was not affected by the second view, and that the plaintiff suffered no injustice therefrom. Straw v. Truesdale, 59 N.H. 109; George v. Fellows, post. In the remark made by the defendant to the referee, "that she felt anxious about the case," we fail to discover any intention to influence the referee, or anything that could affect his decision. To set aside a report without cause after a fair trial would do injustice to both parties.
Exceptions overruled
DOE, C. J., did not sit: the others concurred.